Citation Nr: 9928594	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
secondary to mustard gas exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to mustard gas 
exposure.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for an injury to the left upper 
extremity as a result of VA surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in August 1993 and June 1995.  The Board 
remanded this case back to the RO for further development in 
September 1996.  The requested development has been 
completed, and the case has been returned to the Board.

In a February 1998 submission, the veteran requested a VA 
Travel Board hearing.  He was scheduled for such a hearing in 
July 1999 but failed to appear for that hearing.  See 38 
C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with a skin disorder, but 
there is no evidence verifying exposure to mustard gas during 
service.

3.  The veteran has been diagnosed with COPD, but there is no 
evidence verifying exposure to mustard gas during service.

4.  There is no competent medical evidence of a nexus between 
the veteran's current left arm disability and VA treatment or 
surgery.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred as a result of in-
service mustard gas exposure.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998).

2.  COPD was not incurred as a result of in-service mustard 
gas exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.316 (1998).

3.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for an injury to the 
left upper extremity as a result of VA surgery is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
veteran is found to have presented claims which are not 
inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's duty to assist him with the development of facts 
pertinent to his claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In cases where a veteran has claimed service 
connection as secondary to mustard gas exposure, exposure to 
the specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or COPD.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a) (1998).

Service connection will not be established if the claimed 
condition is due to the veteran's own willful misconduct, or 
if there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316(b) (1998).

In this case, there is competent medical evidence showing 
that the veteran currently suffers from a skin disorder and 
COPD.  An April 1991 VA dermatology examination report 
contains a diagnosis of probable prurigo, with some 
excoriated papules and well-healed scars shown upon 
examination.  Additionally, a December 1992 VA respiratory 
examination report contains a diagnosis of COPD, and 
pulmonary function testing revealed moderate-to-severe 
obstructive impairment of the lungs.  These reports indicate 
that the veteran had reported a history of mustard gas 
exposure and resultant symptomatology during service, 
although neither report contains any commentary from the 
veteran's examiners to that effect. 

However, there is no evidence confirming that the veteran was 
exposed to mustard gas during service.  In this regard, the 
Board observes that, in a statement received by the RO in 
March 1993, the veteran reported mustard gas exposure 
sometime between February and April of 1954 at Camp Chaffee 
in Fort Smith, Arkansas, and he noted that the "[e]ighty-
first Tank" was his unit.  In an April 1993 letter, the 
United States Army Chemical and Biologic Defense Agency 
(CBDA) indicated that the information supplied by the RO was 
insufficient for verification of the veteran's exposure to a 
specific mustard gas agent.  In May 1993, the RO contacted 
the veteran again to request the specific information noted 
by CBDA, but, in a May 1993 letter, he indicated that he 
could not recall the exact date of training or the exact type 
of equipment used.  Following the Board's September 1996 
remand, the RO again contacted the veteran to request further 
information regarding his alleged mustard gas exposure.  In a 
response received by the RO in December 1996, the veteran 
noted that the nature of his training was "field exercises" 
but otherwise provided no new information.  The RO forwarded 
this information to the CBDA, but, in a January 1997 
response, the CBDA again indicated that the information 
supplied by the veteran was insufficient to conduct a more 
thorough search of its files.  The Board is satisfied that 
the RO has undertaken sufficient efforts to assist the 
veteran with his claims insofar as verification of his 
alleged mustard gas exposure is concerned.

In the absence of verification of the veteran's alleged 
mustard gas exposure, the Board finds no basis upon which to 
grant the veteran's claims for service connection for a skin 
disorder and COPD as secondary to mustard gas exposure.  As 
the preponderance of the evidence is against the veteran's 
claims, these claims must be denied.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(a) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claims, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


II.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an injury to 
the left upper extremity as a result of VA surgery

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he sustained 
sensory loss in the left upper extremity as a result of 
surgery performed at a VA facility in 1993.  The Board has 
reviewed the claims file and observes that the veteran had 
been treated for left arm neurological problems since 
February 1984, and he had reported to his examiners that 
these problems began with a work-related fall in 1983.  In 
October 1993, the veteran underwent an excision of a lesion 
of the left elbow at a VA facility, and the surgical report 
from this date indicates that he left the surgery room in 
"good general condition."  The veteran also underwent an 
excision of a foreign body of the left forearm at a VA 
facility in January 1994, and subsequent medical records do 
not suggest that the veteran incurred additional left upper 
extremity disability as a result of such surgery.  Moreover, 
the report of a February 1997 VA neurological examination 
reflects that the examiner opined that the veteran's current 
left arm numbness resulted from polyneuropathy of unknown 
etiology and, perhaps, cervical multi-radiculopathy, but it 
was "unlikely that his symptoms are caused by the surgery 
that he had in October 1993 or January 1994."

Overall, there is no competent medical evidence of record 
suggesting a nexus between the veteran's current left upper 
extremity disability and treatment or surgery at a VA 
facility.  The only evidence of record supporting a nexus 
between a current disability and VA treatment or surgery is 
the lay opinion of the veteran, as indicated in the testimony 
from his August 1995 VA hearing.  However, the Board would 
point out that the veteran has not been shown to possess the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for an injury to the left upper extremity 
as a result of VA surgery is well grounded.  Given the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed June 1995 rating decision, the RO denied the 
veteran's claim on its merits, while the Board has denied 
this claim as not well grounded in the present decision.  
Nevertheless, regardless of the disposition of the RO, the 
Board observes that the United States Court of Appeals for 
Veterans Claims has held that no prejudice to the veteran 
results in cases where the RO denies a claim for service 
connection on the merits and does not include an analysis of 
whether the veteran's claim is well grounded, and the Board 
denies the same claim as not well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

 
ORDER

Service connection for a skin disorder as secondary to 
mustard gas exposure is denied.

Service connection for chronic obstructive pulmonary diseases 
(COPD) as secondary to mustard gas exposure is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for an injury to the left upper extremity as a result 
of VA surgery is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

